Per Curiam.
The rule that failure to perform a service contract while it is in force, resulting in a discharge for cause, gives the servant no action, has no applicability in this case. The contract here was at will; for the employer could bring it to an end at any time. The employer so elected. The servant had, therefore, completed the term and the employer’s remedy for a breach of part of the contract was by counterclaim. As the amount due plaintiff (if any sum was due) was stipulated and as the employer conceded that the breach was so minor in character that no money damages would accrue, the court was correct in its first ruling in directing a verdict for the plaintiff. The setting aside of that Verdict and the dismissal of the complaint was error. Judgment and order reversed, with thirty dollars costs, and verdict for plaintiff reinstated.
All concur; present, Guy, Bijur and Mullan, JJ.